DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 05/09/2022.
Claims 1-22 remain pending in the application with claims 11-20 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bonhomme et al. (US 2018/0198114).
Addressing claim 1, Bonhomme discloses a battery, the battery comprising:
a cathode, an electrolyte, and an anode, the anode comprising:
a current collector (copper foil, [0153]); and
an active material film on the current collector,
	wherein the active material comprises 50% or more silicon ([0075], between 30% to 80%; Examples 5 and 6 in paragraphs [0092 and 0094], respectively, include 76% silicon and 73.7% silicon by weight), and
	wherein an expansion of the anode in lateral directions perpendicular to a thickness of the anode is controlled by setting or adjusting a charge rate used during a formation process of the battery (the limitation is met by the disclosure of Bonhomme for the following reasons:
Firstly, the limitation is drawn to a formation process of the battery that does not structurally differentiate the claimed battery from that of the prior art (MPEP 2113).
Secondly, the limitation also does not recite as the extent of the lateral expansion of the anode imparted by the formation process to structurally differentiate the claimed anode from that of the prior art.  Bonhomme discloses in paragraph [0153] that the lateral expansion of the anode is controlled to essentially zero to about 10%, which meets the limitation of current claim since current claim does not recite any numerical ranges with regard to the lateral expansion of the anode to structurally differentiate the anode from that of the prior art.
Thirdly, Bonhomme further discloses the battery and its anode are subjected to testing process by setting and adjusting the charge rate, which further shows that the anode of Bonhomme is subjected to the equivalent process as the claimed formation process.
In summary, Bonhomme discloses the lateral expansion of the anode is controlled and the anode is also subjected to a formation process with set and adjusted charge rates.  Therefore, Bonhomme meets the limitation “wherein an expansion of the anode in lateral directions perpendicular to a thickness of the anode is controlled by setting or adjusting a charge rate used during the formation process of the battery” for the reasons stated above.

Addressing claims 3 and 5-6, the claim charge rates during the formation process does not structurally differentiate the claimed anode from that of the prior art because the charge rates in context of current claims is drawn to the formation process of the anode, which is analogous to the process of forming the anode.  In other words, the formation process, including the associated charge rates, is considered as process for forming the anode that does not structurally differentiate the claimed anode from that of the prior art (please see MPEP 2113).

Addressing claim 7, paragraph [0135] of Bonhomme discloses the thickness of the copper current collector is about 10 µm, which falls within the claimed range.

Addressing claim 8, Bonhomme discloses in paragraph [0177] that nickel is used as a current collector.

Addressing claims 9-10, the limitations of current claims are drawn to the processes for forming the active material on the current collector that do not structurally differentiate the claimed anode from that of the prior art (MPEP 2113).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al. (US 2018/0198114).
Addressing claim 2, Bonhomme discloses in paragraph [0075] the amount of silicon is less than about 90%, which overlaps with the claimed range of greater than 80%.  Therefore, the claimed percentage of silicon would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme.

Addressing claim 4, Bonhomme already discloses the amount of silicon that falls within the claimed range as discussed above in the rejection of claims 1-2.  Bonhomme further discloses the testing process that utilizes the claimed charge rates as discussed above in the rejection of claim 1.  Bonhomme also discloses in paragraph [0153] that the lateral expansion of the anode is controlled to essentially zero to about 10%; therefore, one of ordinary skill in the art would have arrived at the claimed expansion of the anode is higher than 1.5% in lateral dimensions perpendicular to a thickness of the anode when performing routine experimentation with composition and testing of the anode in order to optimize the lateral expansion of the anode.

Addressing claims 4 and 21-22, the limitation of current claims would have been obvious to one of ordinary skill in the art based on the teaching of Bonhomme for the following reasons:
Bonhomme already discloses the amount of silicon that falls within the claimed range as discussed above in the rejection of claims 1-2.
Bonhomme discloses subjecting the battery to testing processes that involve charging the battery at different charge rates that include rates that are above 1C and below 1C.
Bonhomme further discloses in paragraph [0153] that using PAI as electrode attachment substance to attach the active material of the electrode to the copper current collector reduces the lateral expansion of the anode to essentially zero to about 10%.
Based on the above teaching of Bonhomme, one with ordinary skill in the art would have arrived at the limitation “an expansion of the anode in lateral directions perpendicular to a thickness of the anode is configured by a charge rate during a formation process of the battery to be less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C” of claims 21-22 and the limitation of claim 4 when performing routine experimentation with the anode in the battery cell by subjecting the anode to different charge rates with PAI as electrode attachment substance for attaching the anode active material to the copper current collector in order to optimize the reduction in lateral expansion of the active material to prevent delamination between the active material and the copper current collector and/or breakage of the current collector (Bonhomme, [0153]).  The optimal reduction in lateral expansion of the active film on the current collector would be close to 0%; thus, the optimal expansion is in the range of less than 1.0% for charge rates higher than 1C or less than 3.5% for charge rates below 1C.

Response to Arguments
Applicant's arguments filed 05/09/2022 regarding the rejection of claims 1-10 and 21-22 based on the teaching of Bonhomme have been fully considered but they are not persuasive.  The Applicants argued that Bonhomme does not disclose the limitation “wherein an expansion of the anode in lateral directions perpendicular to a thickness of the anode is controlled by setting or adjusting a charge rate used during a formation process of the battery.  The argument is not persuasive.  The limitation is met by the disclosure of Bonhomme for the following reasons:
Firstly, the limitation is drawn to a formation process of the battery that does not structurally differentiate the claimed battery from that of the prior art (MPEP 2113).
Secondly, the limitation also does not recite as the extent of the lateral expansion of the anode imparted by the formation process to structurally differentiate the claimed anode from that of the prior art.  Bonhomme discloses in paragraph [0153] that the lateral expansion of the anode is controlled to essentially zero to about 10%, which meets the limitation of current claim since current claim does not recite any numerical ranges with regard to the lateral expansion of the anode to structurally differentiate the anode from that of the prior art.
Thirdly, Bonhomme further discloses the battery and its anode are subjected to testing process by setting and adjusting the charge rate, which further shows that the anode of Bonhomme is subjected to the equivalent process as the claimed formation process.
In summary, Bonhomme discloses the lateral expansion of the anode is controlled and the anode is also subjected to a formation process with set and adjusted charge rates.  Therefore, Bonhomme meets the limitation “wherein an expansion of the anode in lateral directions perpendicular to a thickness of the anode is controlled by setting or adjusting a charge rate used during the formation process of the battery” for the reasons stated above.

The arguments regarding the rejection of claims 2-10 and 21-22 are not persuasive because the arguments regarding the rejection of claim 1 are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        06/10/2022